internal_revenue_service department of the treasury uniform issue list no washington dc contact person - oe ter t ep ra t4 in reference to sep 2d attn legend company a plan x dear this is in response to a ruling_request dated requested by your authorized representative for rulings under sec_404 sec_72 code and of the internal_revenue_code in support of your ruling_request your authorized representative has presented the following facts company a established the predecessor to plan x effective plan x consists of a cash or deferred component coda component and an employee stock ownership component esop component is held under the esop component of the plan qualified under sec_40l a exempt from tax under sec_501 of the code and its trust is all common_stock of company a held by plan xx plan x is plan x provides that eligible employees may elect pursuant a salary reduction agreement to reduce compensation by any to whole percentage up to contributed to plan x on a pre-tax basis elective_deferral plan x also provides that employees may make elective_deferrals on cash bonuses and have the resulting amount prior toi ‘ the trustee of plan x was authorized to acquire company a stock pursuant to a loan that was exempt from the prohibitions of sec_4975 of the code by reason of al page ‘ sec_4975 plan x provided that all dividends_paid on company a stock acquired pursuant to an exempt loan were applied to repay the exempt loan an exempt loan effective no exempt loan will be outstanding and plan x will be on company a stock allocated to amended and restated to remove the leveraging features after the restatement plan x will provide that dividends_paid on or after participant's accounts in the esop component will be allocated to participant's accounts under the esop and pending distribution will be invested in the plan's money market account unless the plan's administrative committee directs that such shares will be invested in additional shares of company a stock_dividends paid on company a stock on or after that have not been allocated to a matching_contributions account esop dividends will be distributed in cash to participants exclusive of any earnings not later than ninety days after the close of the pian year plan x as restated will provide for additional elective_deferral under the coda component of plan x of up to the full amount of the esop dividend but not to exceed of the awards described in sec_4 of the plan an active_participant will be deemed to have increased his or her salary reduction agreement by an amount equal to his or her esop dividend unless the participant elects not to reduction agreement the plan as restated will further allow for a participant modification of this election each participant of plan x will receive on an annual basis a form 1099-dividends to report the total amount of esop dividends allocated to and distributed from the participant's accounts in the plan so increase his or her salary proceduraily the esop dividend will be processed as follows the trustee will pay all esop dividends earned by active or a participating subsidiary's participants to company a's payroll deparzment the trustee will pay esop dividends to non- active participants eg terminated retired employees directly under an agency relationship established between the trustee and company a's or a participating subsidiary's payroll department such payroll department will process the esop dividends_paid with respect to active participants in the following manner a for active participants receiving esop dividends payroll department would increase the amount of the first payroll check in the plan_year to each such employee and include a notice that the payroll check includes the amount of the esop dividends the of page b for those active participants described in a whose salary reduction agreements have been increased to provide for an additional deferral of compensation in the amount of the esop dividends such amount not to exceed of the amounts described in sec_4 of the plan would be deducted from the participants compensation including bonuses paid in payroll periods which end in the first ninety days of the plan_year and added to the amount normally contributed to plan x for that period subject_to the limitations of sec_401 sec_402 g and of the code all dividends_paid to a participant during a year will be reported at the end of the year on form 1099-div based on the foregoing the following rulings have been requested the dividends on company a stock held under plan xx will be deductible by the company under code sec_404 in the taxable_year distributed or paid_by the plan to participants provided such dividends are paid as described above to participants or their beneficiaries no later than days after the close of the plan_year in which the dividends are paid to the plan payment of the esop dividends in the manner described above will not result in the imposition of the ten percent additional tax imposed by sec_72 of the code if a participant defers current compensation under the procedures described above the amount so deferred will not constitute wages subject_to income_tax_withholding under code sec_3402 sec_404 of the code provides that in the case of a corporation there shall be allowed as taxable_year the amount of any applicable_dividend paid in cash by such corporation during the taxable_year with respect to applicable_employer_securities the deductions allowed under sec_404 a such deduction is a deduction for a in addition to sec_404 of the code provides in relevant part that the term applicable_dividends means any dividend which in accordance with the plan provisions is paid to the plan and is distributed in cash to the participants in the plan or their beneficiaries not later than days after the close of the plan_year in which paid sec_404 of the code provides that for purposes of this subsection applicable_employer_securities means with respect to any dividend employer_securities which are held on lp page the record_date for such dividend by an employee_stock_ownership_plan which is maintained by -- dividend or controlled_group_of_corporations within the meaning of sec_409 which includes such corporation any other corporation which is the corporation paying such a member of a b a sec_404 k a of the code provides that for purposes of sec_404 employer_securities has the meaning given such term by sec_409 of the code sec_409 of the code provides that the term employer_securities means common_stock issued by the employer or by a corporation that is is readily_tradable on an established_securities_market a member of the same controlled_group which sec_404 k a of the code provides that the secretary may disallow the deduction under paragraph if the secretary determined that the dividend constitutes in substance an evasion of taxation for any dividend based on your representations the subject dividends on company a stock allocated to the plan participants' esop accounts will be paid to the plan participants within days of the close of the plan_year accordingly we conclude that the dividends_paid on company a stock held under the esop component will be deductible by company a under code sec_404 distributed or paid_by the plan to participants provided such dividends are paid as described above to participants or their beneficiaries no later than days after the close of the plan_year in which the dividends are paid to the plan in the taxable_year with respect to your second ruling_request sec_72 of the code provides that if any taxpayer receives any amount form a qualified_retirement_plan the taxpayer's tax for the taxable_year in which such amount is received shall be increased by an amount equal to ten percent amount which is includible in gross_income of the portion of such sec_72 vi provides that except as provided in which are not applicable to this case paragraphs paragraph shall not apply to distributions of dividends_paid with respect to stock of sec_404 a corporation which are described in and since we have concluded that the esop dividends will be deductible under sec_404 of the code will qualify for the exemption from the tax imposed under sec_72 provided in sec_72 vi the distributions accordingly we rule page that the payment of the esop dividends in the manner described above will no result in the imposition of the ten percent additional tax imposed by sec_72 of the code with respect to your third ruling_request sec_402 e of the code provides in part that contributions made by an employer on behalf of an employee to a_trust which is part of qualified_cash_or_deferred_arrangement shall not be treated as distributed or made available to the employee nor as contributions made to the trust by the employee merely because the arrangement includes provisions under which the employee has an election whether the contributions will be made to the trust or received by the employee in cash a sec_1_401_k_-1 of the income_tax regulations provides that generally a cash_or_deferred_arrangement is an arrangement under which an eligible_employee may make a cash or deferred election with respect to contributions to or accruals or other_benefits under a plan that is intended to satisfy the requirements of sec_401 of the code sec_1_401_k_-1 i of the regulations provides that a cash or deferred election is any election or modification of an earlier election by an employee to have the employer either - - a provide an amount to the employee in the form of a cash or some other taxable benefit that is not currently available or b contribute an amount to a_trust or provide an accrual or other benefit under a plan deferring the receipt of compensation reduction agreement between an employee and employer under which a contribution is made under a plan only if the employee elects to reduce cash compensation or to forgo an increase in cash compensation a cash or deferred election includes a salary sec_1_401_k_-1 ii of the regulations provides that a cash or deferred election can only be made with respect to an amount that is not currently available to the employee on the date of the election further a cash or deferred election can only be made with respect to an amount that would but for the cash or deferred election become currently available after the later of the date on which the employer adopts the cash_or_deferred_arrangement or the date on which the arrangement first becomes effective sec_1_401_k_-1 iii of the regulations provides that cash or another taxable_amount is currently available to the employee if it had been paid to the employee or if the employee is able currently to receive the cash or other taxable_amount at the employee's discretion an amount is not currently available to an employee if there is a significant restriction or limitation on the employee's right to receive the amount before a is page particular time in the future the determination of whether an amount is currently available to an employee does not depend on whether it has been constructively received by the employee for purposes of sec_451 of the code sec_1 k -1 a i of the regulations provides that a qualified_cash_or_deferred_arrangement is deferred arrangement that satisfies the requirements of paragraphs b is part of a plan that otherwise satisfies the requirements of sec_401 of the code of sec_1 k -1 and that a cash or and e d c sec_1_401_k_-1 ii of the regulations provided that except as otherwise provided in sec_1 k -1 elective contributions under a qualified_cash_or_deferred_arrangement are treated as employer contributions sec_1_401_k_-1 iii of the regulations provides that except as provided in sec_402 of the code and in sec_1_401_k_-1 f elective contributions under a qualified_cash_or_deferred_arrangement are neither includible in an employee's gross_income at the time the cash or other taxable amounts would have been includible in the employee's gross_income but for the cash or deferred election nor at the time the elective contributions are contributed to the plan of the or on behalf of a a excepts from the definition of wages an employee or his a_trust described in sec_401 federal_income_tax withholding under sec_3402 code is imposed on wages as defined in sec_3401 a sec_3401 remuneration paid to beneficiary from or to is exempt form tax under sec_501 at the time of such payment unless such payment is made to an employee of the trust as remuneration for services rendered as such employee and not as a beneficiary of the trust employment_tax regulations provides that wages does not include any payment made by an employer on behalf of an employee or his beneficiary into a_trust trust is exempt from tax under sec_501 described in sec_401 deferred into the plan as described above are elective contributions that are treated as employer contributions at the time of such payment the additional_amounts that are sec_31 a deemed_election as a -1 a of the as an organi zation a result of which if accordingly with respect to your third ruling_request we conclude that if procedures described above the amount so deferred will not constitute wages subject_to income_tax_withholding under sec_3402 of the code a participant defers compensation under the otto page the above ruling is based on the assumption that plan x and e and the is qualified under sec_401l a related trust is tax exempt under sec_501 of the code at all relevant times subject shares allocated to the participants’ plan x accounts are applicable_employer_securities within the meaning of sec_404 k with respect to the subject dividends we are not expressing any opinion as particular amendment conforms to the requirements of sec_401 a k or of the code in addition we are assuming that the to whether the language of any this ruling is also based on the assumption that the proposed dividends do not constitute in substance an evasion of taxation within the meaning of sec_404 k a of the code we are expressing no opinion as to whether or not the disallowance of deductions provided for in that section would be applicable here this ruling is directed only to the taxpayer that requested sec_6110 provides that it may not be used or cited it by others as precedent in accordance with a power_of_attorney on file in this office a copy of this ruling is being sent to your authorized representative sincerely yours si hn adke fe john g riddle jr manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of letter notice of intention to disclose cc tl
